Per Curiam.
The complainant’s, patent is for “a sleeve-nut, and the method of making sleeve-nuts,” and the claims are as follows:
“(1) The process substantially as hereinbefore described of making a wrought-iron sleeve-nut, by forging a tube in polygonal dies, and upon a mandrel of the desired shape, and then forging the ends in cylindrical dies upon a smaller mandrel. (2) A wrought-iron sleeve-nut, made by forging a tube in polygonal dies, and upon a mandrel of the desired shape, and then forging the ends in cylindrical dies upon a smaller mandrel.”
The complainant encountered difficulty in procuring it. The principal examiner of the office, upon full investigation, reported against the claims. The board, however, allowed them, assigning the following reasons:
“The references do not disclose the process claimed, consisting of a series of steps or acts upon a given material in regular order of succession, nor do the references positively disclose the product, the result of applicant’s invention. Metallic sleeve-nuts having the general contour and disposition of metal are shown in Cratchfield’s and other patents cited, but there is no declaration or intimation that they are of wrought-iron; and as it does not appear that the *133way claimed, or any other way whatever, was over before known for making wrought-iron sleeve-nuts in this form, we cannot reasonably hold that the sleeve-nuts shown in the references are of wrought-iron. The thing produced is manifestly an improvement upon cast metal, and upon wrought metal of uniform diameters throughout its length, and upon wrought metal of differing diameters with unequal distribution of material. The knowledge of the thing depends, in this case, in a measure upon the knowledge of how to make it. The claims and the parts of the invention have a reciprocal relation with each other, so that each tends to sustain the other.”
The office, as well as the complainant, was ignorant of the fact that for sometime previous similar sleeve-nuts had beon manufactured at Phillipsburg, Ñ. J., by a process substantially identical’ with the complainant’s. But for this doubtless the patent would have been rejected. The complainant,"who is an intelligent machinist, and was familiar with the defects of sleeve-nuts in general use formerly, spent much time and thought on the manufacture of the nut which ho constructed. He devised a useful and ingenious tool, which he employs in the manufacture of his nut, whereby a greater degree of uniformity and exactness in some part of the work is secured, and a neater and handsomer finish is obtained. The method employed in the construction is, however, the same as that previously employed at Phillipsburg. Calling the complainant’s tools “dies,” and the others by a different name, does not tend to distinguish the methods. In both cases the tools are similar in general character and manner of use, and in both the nuts are constructed from a Hat wrought-iron plate, by forging and swedgling, and when constructed are indistinguishable in all material respects. If the claims were valid, it could not be doubted, we think, that the method pursued at Phillips-burg, and the nuts there constructed, are an infringement. We have not reached this conclusion without some regret. The result of the complainant’s efforts have been beneficial to the public, and seem entitled to some reward. Doubtless, had he or his solicitor at the time been aware of the manufacture at Phillipsburg, the claims would have been narrower or otherwise different.
The bill must be dismissed, with costs.